MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                     Jan 25 2017, 9:38 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Megan Shipley                                            Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Daniel Massey,                                           January 25, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1608-CR-1959
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Amy M. Jones,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G08-1511-CM-39631



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1959 | January 25, 2017       Page 1 of 5
                                          Case Summary
[1]   Following a bench trial, Daniel Massey (“Massey”) was convicted of Public

      Intoxication as a Class B misdemeanor.1 Massey now appeals, raising the sole

      issue of whether the evidence is sufficient to support his conviction. We affirm.



                                Facts and Procedural History
[2]   On November 8, 2015, Officer Charles Ezell (“Officer Ezell”) of the Speedway

      Police Department was dispatched to a White Castle around 4:30 a.m. because

      someone was locked inside a restroom. When Officer Ezell arrived, staff

      directed him to the women’s restroom, which was still locked. Officer Ezell

      pounded on the door for several minutes with no response. Officer Ezell then

      had the Speedway Fire Department dispatched to open the door.


[3]   Before the Speedway Fire Department arrived, Massey exited the restroom.

      Officer Ezell observed that Massey had bloodshot eyes, slurred speech, poor

      dexterity, and was unsteady on his feet. Massey began yelling and using

      profanity. He also said he was drunk and had consumed a lot of Hennessey.




      1
          Ind. Code § 7.1-5-1-3(a)(4).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1959 | January 25, 2017   Page 2 of 5
[4]   While Massey was yelling, there were patrons and employees in the restaurant.

      One patron was eating, but stopped and walked over toward the commotion.

      Employees also approached the commotion. At one point, Officer Ezell saw

      someone come toward the restaurant door but leave without entering.


[5]   Officer Ezell arrested Massey, and on November 8, 2015, the State charged

      Massey with two counts of public intoxication but one count was dismissed

      prior to trial. Following an August 3, 2016 bench trial, Massey was convicted.


[6]   This appeal ensued.



                                 Discussion and Decision
[7]   When reviewing the sufficiency of the evidence to support a conviction, we

      neither reweigh the evidence nor assess witness credibility. Drane v. State, 867

      N.E.2d 144, 146 (Ind. 2007). We consider only the evidence supporting the

      judgment and any reasonable inferences that can be drawn from that evidence.

      Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). We must affirm the

      conviction if there is “substantial evidence of probative value supporting each

      element of the offense such that a reasonable trier of fact could have found the

      defendant guilty beyond a reasonable doubt.” Willis v. State, 27 N.E.3d 1065,

      1066 (Ind. 2015).


[8]   To convict Massey of public intoxication as charged, the State had to prove that

      Massey “harass[ed], annoy[ed], or alarm[ed] another person” while he was

      intoxicated in a public place. I.C. § 7.1-5-1-3(a)(4). We “read a reasonableness

      Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1959 | January 25, 2017   Page 3 of 5
       standard into our public intoxication statute when analyzing the term

       ‘annoys.’” Morgan v. State, 22 N.E.3d 570, 576 (Ind. 2014). That is, the

       conduct at issue “must have risen to the level that would annoy the reasonable

       person.” Id. at 577.


[9]    Massey concedes that he was intoxicated in a public place but challenges

       whether there was sufficient evidence that he harassed, annoyed, or alarmed

       another person. Massey directs us to Milam v. State, 14 N.E.3d 879 (Ind. Ct.

       App. 2014). There, the defendant was a passenger of a vehicle involved in a

       traffic stop. During the stop, the defendant was loud and argued with the

       driver. At one point, a bicyclist in the area stopped. In reversing the

       conviction, a panel of this Court noted that there was no “clear nexus between

       the individual stopping and the argument” between the defendant and the

       driver. Milam, 14 N.E.3d at 882. Moreover, because there was no evidence of

       the driver’s reactions, the panel concluded that there was “no evidence to

       establish the inference” that the driver was harassed, annoyed, or alarmed. Id.

       at 883.


[10]   Massey argues that, as in Milam, there is no clear nexus between Massey’s loud

       interaction with law enforcement and the behavior of the individual who

       decided not to enter the restaurant. As to the restaurant patron and the staff,

       Massey argues that it is unreasonable to infer that they were annoyed or

       alarmed because someone who is annoyed or alarmed “would not normally

       approach the situation to watch more closely.” (Appellant’s Br. at 13.)



       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1959 | January 25, 2017   Page 4 of 5
[11]   We disagree. Under these facts, the evidence supports the reasonable inference

       that the approaching staff and patron were annoyed or alarmed when Massey

       was intoxicated and yelling profanities in the restaurant. Moreover, a

       reasonable person would be annoyed or alarmed by such behavior.

       Accordingly, the evidence is sufficient to support Massey’s conviction.



                                               Conclusion
[12]   There is sufficient evidence to support Massey’s public intoxication conviction.


[13]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1608-CR-1959 | January 25, 2017   Page 5 of 5